834 F.2d 1171
14 Media L. Rep. 2384
John PITTMAN and Iddo Pittman, Jr., Plaintiffs-Appellants,v.DOW JONES & COMPANY, INC., d/b/a The Wall Street Journal,Defendant-Appellee.
No. 87-3548

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 9, 1987.
Iddo Pittman, Jr., Tom H. Matheny, Pittman & Matheny, Hammond, La., for plaintiffs-appellants.
Jack M. Weiss, Mary Louise Strong, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Martin L.C. Feldman, Judge.
Before RUBIN, RANDALL and JOLLY, Circuit Judges.
PER CURIAM:


1
The district court's order and reasons in this case, 662 F.Supp. 921 (E.D.La.1987), were sensitive to the court's role as an Erie court.  Finding no support in the Louisiana law for the plaintiffs' theories of recovery in tort or in contract, the district court dismissed the plaintiffs' case.  The plaintiffs' appellate brief cites no new authority, but simply urges us as a matter of public policy to place the responsibility for the plaintiffs' loss on The Wall Street Journal.  Even if we agreed with the plaintiffs' policy arguments, which we do not, we are not free to fashion new theories of recovery under Louisiana law.


2
The judgment of the district court is affirmed on the basis of that court's opinion.